DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dorian Kennedy on 9/9/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A foot wrap comprising,
a support pad;
a non-stretchable, flexible fabric binding coupled to said support pad, said non-stretchable, flexible fabric binding having at least a central portion overlaying said support pad;
a stretchable panel overlying said central portion of said non-stretchable, flexible fabric binding , said stretchable panel and said central portion of said non-stretchable, flexible fabric binding  defining a bladder chamber, and
 that is provided within said bladder chamber such that said expandable bladder is detached from said non-stretchable, flexible fabric binding and said stretchable panel, wherein said expandable bladder is configured to spin or turn about a center point or axis of rotation of said expandable bladder for rotational movement of said expandable bladder relative to said bladder chamber of at least 30 degrees, 
wherein said expandable bladder is configured to readily expand in a direction towards a foot of a wearer when inflated with pressurized air by stretching of said stretchable panel while  expansion of  said expandable bladder is restricted in  a direction opposite to the foot  by  said central portion of said non-stretchable, flexible fabric binding  such that expanding movement of said expandable bladder is deflected or concentrated towards the foot of the wearer and onto a venous plexus vein of the foot.

CANCEL claim 2

5. A foot wrap comprising,
a support pad;
a non-stretchable, flexible fabric binding, said non- stretchable, flexible fabric binding having at least a central portion overlaying said support pad;
said central portion of said non-stretchable, flexible fabric binding , said stretchable panel and said central portion of said non-stretchable, flexible fabric binding  defining a bladder chamber therebetween, and
an expandable bladder  that is provided within said bladder chamber such that said expandable bladder is detached from said non-stretchable, flexible fabric binding and said stretchable panel, wherein said expandable bladder is configured to spin or turn about a center point or axis of rotation of said expandable bladder for 360 degree rotation relative to said bladder chamber,
wherein said expandable bladder is configured to readily expand in a direction towards a foot of a wearer when inflated with pressurized air by stretching of said stretchable panel while  expansion of  said expandable bladder is restricted in  a direction opposite to the foot  by  said central portion of said non-stretchable, flexible fabric binding  such that expanding movement of said expandable bladder is deflected or concentrated towards the foot of the wearer and onto a venous plexus vein of the foot.

CANCEL claim 6

9. A foot wrap comprising,
a support pad;

a panel overlying said central portion of said fabric binding , said panel and said central portion of said fabric binding  defining a bladder chamber therebetween, and
an expandable bladder  that is provided within said bladder chamber such that said expandable bladder is detached from said fabric binding and said panel, wherein said expandable bladder is configured to spin or turn about a center point or axis of rotation of said expandable bladder for rotational movement relative to said bladder chamber of at least 30 degrees, said expandable bladder having an expanding portion and a pneumatic line coupler mounted to said expanding portion and adapted to be coupled to a pneumatic pressure line, said pneumatic line coupler being fully rotatable for 360 degree rotational movement relative to said expanding  portion, 
wherein said central portion of said fabric binding is non-stretchable and said panel is stretchable, and 
wherein said expandable bladder is configured to readily expand in a direction towards a foot of a wearer when inflated with pressurized air by stretching of said panel while expansion of said expandable bladder is restricted in a direction opposite to the foot by said central portion of said fabric binding such that expanding movement of said expandable bladder is deflected or concentrated towards the foot of the wearer and onto a venous plexus vein of the foot.

CANCEL claims 10 and 11.

Allowable Subject Matter
Claims 1, 3-5, 7-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1, 5 and 9 could either not be found or was not suggested in the prior art of record. 
With respect to claim 1, the subject matter not found was an expandable bladder that is provided within said bladder chamber such that said expandable bladder is detached from said non-stretchable, flexible fabric binding and said stretchable panel, wherein said expandable bladder is configured to spin or turn about a center point or axis of rotation of said expandable bladder for rotational movement of said expandable bladder relative to said bladder chamber of at least 30 degrees, in combination with the other elements in the claim.
With respect to claim 5, the subject matter not found was an expandable bladder that is provided within said bladder chamber such that said expandable bladder is detached from said non-stretchable, flexible fabric binding and said stretchable panel, wherein said expandable bladder is configured to spin or turn about a center point or axis of rotation of said expandable bladder for 360 degree rotation relative to said bladder chamber, in combination with the other elements in the claim.
With respect to claim 9, the subject matter not found was an expandable bladder that is provided within said bladder chamber such that said expandable bladder is detached from said fabric binding and said panel, wherein said expandable bladder is configured to spin or turn about a center point or axis of rotation of said expandable bladder for rotational movement relative to said bladder chamber of at least 30 degrees, in combination with the other elements in the claim.
The closest prior art of record is Logue et al (US 2006/0178606) which teaches a foot wrap 10 which includes an inflatable cell 16 (fig 1a-1d) attached within a housing 19 in a releasable and adjustable manner (figs 3a-3c; para [0032]). As shown in FIG. 3A, a user can adjust the position of cell 16 within the bottom region 35 forward and/or backward in the longitudinal direction 15 with respect to the bottom portion 35 of the brace 10 by disengaging the attachment between regions 26 and 28, adjusting the cell 16 longitudinally in the desired position with respect to region 35, according to direction arrow 15, and then re-forming the attachment between regions 26 and 28 (para [0031-0032]). The cell 16 may similarly be adjustably positioned in the horizontal direction as shown by direction arrow 13 and may also be angularly adjusted in a direction such as e.g. direction 17, with respect to the bottom region 35 (para [0032]). Furthermore, the cell 16 can be axially rotated and accordingly adjusted within the housing 19 of the brace 10 (para [0033]; fig 3C) by disengaging the Velcro regions 26 and 28, axially rotating the cell 16 within the housing 19 in the directions indicated by direction arrow 43, and then reforming Velcro regions 26 and 28 (para [0033)). Thus, Logue teaches that the inflatable cell 16 is capable of rotation up to and including 360 degrees which thereby includes rotation of at least 30 degrees. However, in Logue, the cell 16 is attached within housing 19 via connection between cooperating Velcro regions 26 and 28 (see fig 3B). Thus, Logue does not teach an expandable bladder that is detached from the fabric binding and panel which form the chamber within which the bladder is provided and the bladder therefore cannot spin or turn about a center point or axis of rotation of said expandable bladder for rotational movement relative to said bladder chamber of at least 30 degrees or for 360 degree rotation relative to said bladder chamber since rotational movement will be restricted due to the attachment of the bladder to the chamber. In the Appeal Brief filed on 6/14/21, Applicant argued that the rotational movement of the bladder relative to the bladder chamber is critical for proper functioning of the claimed foot wrap because the rotation of the bladder “allows the intake coupler 36 and adjoining pneumatic hose 37 to be rotated at least 30 degrees to any position relative to the foot, which allows the hose 37 to be directed to the nearest egress to reduce the likelihood of kinking or pinching the hose or interference of the hose against the wearer of the foot wrap.” (6/14/21 Appeal Brief page 5). Thus, any restriction on rotation of the bladder which would prevent rotation of at least 30 degrees, such as the restriction on rotation resulting from attachment of the bladder to the chamber in Logue, would render the claimed invention incapable of being used as intended. Additionally, Logue explicitly requires use of the attachment regions in order to securely position the cell 16 at a desired location (Logue para [0034]). Thus, modification of the device of Logue to remove the Velcro regions 26 and 28 so that the cell 16 is provided within housing 19 in a detached manner, as claimed, would render Logue unsuitable for its intended use/function because cell 16 would not be capable of being securely positioned at a desired location within the housing. For at least these reasons, Logue fails to disclose or suggest the subject matter of independent claims 1, 5 and 9.
Claims 3-4 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations; Claims 7-8 are allowed insofar as they depend on claim 5 and thus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786